PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/983,577
Filing Date: 18 May 2018
Appellant(s): Renton et al.



__________________
Stephen A. Sequin, Jr., (Reg. No. 70,788)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 24 March 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 27 October 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues:
Claims 1, 3-8,10-18 and 20-23 stand rejected under 35 U.S.C. § 101 as allegedly being patent ineligible.
A.    2019 PEG - Step 1
Claims 10 and 15 each recite a machine and claim 1 recites a process. Therefore, the proper conclusion under Step 1 is to proceed to Step 2

Examiner Answer:
The Examiner agrees. Claim 1 recites a method, claim 10 recites a computer product and claim 15 recites a system (Step 1: Yes).

Appellant argues:
B.    2019 PEG - Step 2A, Prong 1
Claims 10 and 15 recite a particular machine. The processor of each of those claims is recited as being configured to perform all of the functions of the claim. Ex Parte Wheat (Appeal No. 2010-008139, Application Serial No. 10/791,428), the PTAB held, “The function of a controller serves to define structure by defining software and/or hardware for performing the function . . . [It] defines structure within the controller.” (Opinion at p. 4.) Since the processor of each of claims 10 and 15 is configured to perform each of the functions recited in the respective claim, each of those claims recites a particular machine having such structure.

Examiner Answer:
The Examiner respectfully disagrees.  This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. Appellant’s claim(s) recite(s) receiving, a first bid for a first instrument from a first market maker at a first bid price, and a first offer for the first instrument from a second market maker at a first offer price, the first offer price being lower than the first bid price; and comparing, the first offer price to the first bid price, and determining whether the first bid and first offer are both from market makers, and if the first offer price is lower than the first bid price establishing a crossing bid and the orders are both from market makers, automatically decreasing the first bid price to match the first offer price and then delaying any automatic action toward executing the orders against each other until expiration of a first timer having a predetermined duration from the receipt of the two orders; before the first timer expires; receiving from the first market maker an instruction to increase the first bid price to a new increased first bid price above the first offer price; increasing the first bid price to the new increased first bid price as a result of receiving the instruction; and as a result of the first bid price being increased above the first offer price, automatically increasing the first offer price to match the new increased first bid price and restarting the first timer; and wherein the bid price and the offer price of the bid-offer spread are both equal to the first bid price. Thus, the claim recites a fundamental economic practice, which is a “method of organizing human activity”. For these reasons, appellant’s arguments are not persuasive.

Appellant argues:
C. 2019 PEG - Step 2A, Prong 2
The claims are directed to a particular, practical application that limits the use of the alleged abstract idea in a way that renders the claims patent-eligible.
The Examiner asserts that the claims are directed to a method of organizing human activity, and particularly towards a fundamental economic practice (Final at p. 8). The Examiner further asserts that the additional elements do not impose any meaningful limitations since the computer system is allegedly recited in a high level of generality and involve no more than “mere data gathering” (id. at pp. 5 and 8). Even if any of Appellant’s claims were directed to an abstract idea, which is not admitted, the claims place a meaningful limit on the application of the judicial exception by integrating it into a practical application and, therefore, qualify as eligible subject matter.
Appellant’s trading system is configured to disallow crossed markets between market makers, which would otherwise automatically trigger execution of a trade (see, e.g., p. 11,11. 4-8 and 24, see also p. 2,11. 37-31). For example, the independent claims all restrict the application of the alleged abstract idea of electronic trading by automatically decreasing a first bid price to match a first offer price (e.g., to establish a locked price) and then delaying any automatic action toward executing the orders against each other until expiration of a first timer. As another example, the independent claims all restrict the application of the alleged abstract idea to displaying to a customer at a customer terminal of the computer system a locked price, but not the crossing bid, prior to expiration of the timer.

Examiner’s Answer:
The Examiner respectfully disagrees.	In determining whether a claim integrates a judicial exception into a practical application, consideration into whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field. In making this determination, a determination of whether there is a technical explanation as to how to implement the invention in the specification and if the claim itself reflects the improvement in technology. Applicant’s claims lacks an improvement in the functioning of the computer itself or any other technology or technical field but instead provides a business solution to a business problem.  
The judicial exception is not integrated into a practical application because the additional elements of “at a computer system of an electronic trading system,” “the computer system having a processor” and “displaying to a customer at a customer terminal of the computer system a bid-offer spread, but not the crossing bid, prior to expiration of the first timer,” are recited at a high level of generality. These generic computer limitations are no more than mere instructions to apply the exception using a generic computer. These elements also represent mere data gathering (receiving and displaying) which is insignificant extra solution activity. The computer system is recited so generically (no details whatsoever are provided other than that it is a “computer system”) that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a controller. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the controller does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination or individually, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception because it does not impose any meaningful limits on practicing the abstract idea (Step 2A: YES).
Appellant argues:
D. 2019 PEG - Step 2B
As noted above, the claims require automatically decreasing a bid price to match an offer price in response to a cross market condition, thereby establishing a locked price, and then delaying any automatic action toward executing the orders against each other until expiration of a timer. Also, the claims require displaying to a customer terminal the locked priced, but not the crossing bid, prior to expiration of the timer. These unconventional features, taken alone or in combination with the claimed limitations as a whole, improve the electronic trading experience, recite “significantly more” than any alleged abstract idea, and constitute an inventive concept used in a meaningful way that renders the claimed subject matter eligible for patenting.
The considerations under Step 2B of 2019 PEG include whether the claim includes a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept is present.

Examiner’s Answer:
The claims, individually or in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. Furthermore, as explained with respect to Step 2A Prong Two, the additional elements, which performs the receiving steps is at best the equivalent of merely adding the words “apply if to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Additionally, as explained previously are extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section lll(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well known. See MPEP 2106.05(g). Here, the recitations of displaying to a customer at a customer terminal of the computer system a bid-offer spread, but not the crossing bid, prior to expiration of the first timer... represent post-solution activity recited at a high level of generality, and, is also well-known (see MPEP 2106.05(d) (II)). These limitations therefore remain insignificant extra-solution activity even upon reconsideration. Thus, these limitations do not amount to significantly more. Even when considered in combination or individually, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept (Step 2B: NO). The claims are not eligible and appellant’s arguments are not persuasive.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KITO R ROBINSON/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

Conferees:
/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.